 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    ELLIOTT D. GOODIN,
                                                  NO. 2:18-CV-0392-TOR
 8                              Plaintiff,
                                                  ORDER FOLLOWING
 9           v.                                   COMPETENCY HEARING AND
                                                  DENYING DEFENDANT’S MOTION
10    IKE (ROBERT) VERCOE,                        TO PRODUCE MEDICAL RECORDS

11                              Defendant.

12         On Thursday, February 6, 2020, the Court conducted a competency hearing.

13   Plaintiff Elliott Goodin appeared and proceeded pro se. Joseph Ehle and Derek T.

14   Taylor appeared on behalf of Defendant. The Court has reviewed the record and

15   files herein, and is fully informed. For the reasons discussed below, the Court

16   finds Plaintiff is competent to proceed pro se, and denies Defendant’s Motion to

17   Produce Medical Records (ECF No. 23), with leave to renew.

18                                   BACKGROUND

19         Plaintiff Elliott D. Goodin, proceeding pro se and in forma pauperis, brings

20   this suit against Defendant Ike (Robert) Vercoe, asserting a cause of action under


        ORDER FOLLOWING COMPETENCY HEARING AND DENYING
        DEFENDANT’S MOTION TO PRODUCE MEDICAL RECORDS ~ 1
 1   42 U.S.C. § 1983. Plaintiff is a patient at Eastern State Hospital, and Defendant is

 2   an employee of Eastern State Hospital. ECF No. 1 at 2-3. For reasons previously

 3   explained at ECF No. 24, the circumstances of this case triggered the Court’s

 4   obligation under Fed. R. Civ. P. 17(c) to determine whether Plaintiff is competent

 5   to proceed pro se and whether appointment of a guardian ad litem is necessary.

 6                                     DISCUSSION

 7      A. Competency to Proceed

 8         Under the Federal Rules of Civil Procedure, the court “must appoint a

 9   guardian ad litem – or issue another appropriate order – to protect a minor or

10   incompetent person who is unrepresented in an action.” Fed. R. Civ. P. 17(c). An

11   individual’s capacity to sue is determined by the law of the individual’s domicile.

12   Fed. R. Civ. P. 17(b)(1). Here, Plaintiff is domiciled in Washington. Under

13   Washington law, “a court properly appoints a [guardian ad litem] for a litigant

14   party when the court is reasonably convinced that the litigant is not competent to

15   understand the significance of legal proceedings and the effect of such proceedings

16   on the litigant’s best interests.” In re Marriage of Blakely, 111 Wash. App. 351,

17   358 (2002). “Federal courts in this circuit have found that a broad range of

18   evidence may inform the court’s decision [on a Rule 17 competency

19   determination]: a report of mental disability by a government agency, … the sworn

20   declaration of the person or those who know him, … the representations of


        ORDER FOLLOWING COMPETENCY HEARING AND DENYING
        DEFENDANT’S MOTION TO PRODUCE MEDICAL RECORDS ~ 2
 1   counsel, … diagnosis of mental illness, … a review of medical records, … the

 2   person’s age, illnesses, and general mental state, … and the court’s own

 3   observations of the person’s behavior, including the person’s ‘manner and

 4   comments throughout the case’ that suggest he does not ‘have a grasp on the nature

 5   and purpose of the proceedings’ … .” AT&T Mobility, LLC v. Yeager, 143 F.

 6   Supp. 3d 1042, 1050 (E.D. Cal. 2015) (internal citations omitted).

 7         Here, the Court engaged in a colloquy with Plaintiff and finds that Plaintiff

 8   is competent to understand the significance of the proceedings in this case and the

 9   effects of those proceedings on his best interests. Blakely, 111 Wash. App. at 358.

10   Upon questioning from the Court, Plaintiff was able to explain the nature of this

11   case, the allegations he has made against Defendant, the injury he alleges he has

12   suffered, and how this case could help him recover for the alleged injury. Plaintiff

13   further stated that he has consulted with a private attorney, who is currently

14   considering representing Plaintiff in this matter. Plaintiff was responsive to the

15   Court’s questioning and was able to communicate in a logical and coherent

16   manner. Accordingly, the Court finds Plaintiff is competent to proceed pro se and

17   a guardian ad litem is not necessary to protect his interests.

18      B. Discovery Motion

19         Upon determining Plaintiff is competent to proceed pro se, the Court

20   considered Defendant’s Motion to Produce Medical Records (ECF No. 23), which


        ORDER FOLLOWING COMPETENCY HEARING AND DENYING
        DEFENDANT’S MOTION TO PRODUCE MEDICAL RECORDS ~ 3
 1   was previously held in abeyance pending the competency determination. See ECF

 2   No. 24. Plaintiff orally objected to the discovery request on the grounds that it was

 3   not relevant to this case. The Court agrees that the discovery motion, in its current

 4   state, is overly broad and seeks information not relevant to this case. Defendant

 5   may file a new discovery motion that is more tailored to obtain information

 6   specifically relevant to this case.

 7   ACCORDINGLY, IT IS HEREBY ORDERED:

 8         1. Defendant’s Motion to Produce Medical Records (ECF No. 23) is

 9             DENIED, with leave to renew.

10         The District Court Executive is directed to enter this Order and furnish

11   copies to the parties.

12         DATED February 6, 2020.

13

14                                    THOMAS O. RICE
                               Chief United States District Judge
15

16

17

18

19

20


        ORDER FOLLOWING COMPETENCY HEARING AND DENYING
        DEFENDANT’S MOTION TO PRODUCE MEDICAL RECORDS ~ 4
